DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claims 24 & 34 be found allowable, claims 29 & 39 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 21, insofar as it is understood, is substantially identical to claim 26, insofar as it is understood, except for the following recitations in claim 21 not found in claim 26:
Claim 21, lines 3-4: …wherein the audio data includes speech from a specific customer service agent;
Claim 21, lines 19-22: …and at least one speaker model, wherein the at least one speaker model is specific to the specific customer service agent, further wherein the at least one speaker model is an acoustic model for the specific customer service agent

Claim 24: The method of claim 21, wherein the audio data is an interaction between at least the specific customer service agent and at least one customer.
Claim 28: The method of claim 26, wherein the audio data is an interaction between at least a customer service agent and at least one customer.
Claim 29 recites subject matter substantially identical to the above mentioned recitation of claim 21, lines 19-22, insofar as a “speaker” model is inherently associated with acoustic elements of speech:
Claim 29: The method of claim 28, wherein the at least one customer service agent is a specific customer service agent, further wherein the script model compilation includes at least one speaker model for the specific customer service agent.
Thus, the scope of claim 29 (the combined recitations of claims 26, 28, & 29) is substantially identical to that of claim 24 (the combined recitations of claims 21 & 24).
Claim 31 insofar as it is understood, is substantially identical to claim 36, insofar as it is understood, except for the following recitations in claim 31 not found in claim 36:
Claim 31, lines 3-4: …wherein the audio data includes speech from a specific customer service agent;
Claim 31, lines 17-20: …and at least one speaker model, wherein the at least one speaker model is specific to the specific customer service agent, further wherein the at least one speaker model is an acoustic model for the specific customer service agent
Claim 34 and claim 38 are substantially identical except insofar as their parent claims differ (see above). Claim 38 recites subject matter which includes that of the above mentioned recitation of claim 31, lines 3-4:
Claim 34: The method of claim 31, wherein the audio data is an interaction between at least the specific customer service agent and at least one customer.
Claim 38: The method of claim 36, wherein the audio data is an interaction between at least a customer service agent and at least one customer.
Claim 39 recites subject matter substantially identical to the above described recitation of claim 31, lines 17-20, insofar as a “speaker” model is inherently associated with acoustic elements of speech:
Claim 39: The method of claim 38, wherein the at least one customer service agent is a specific customer service agent, further wherein the script model compilation includes at least one speaker model for the specific customer service agent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “decoding each of the subset of the plurality of utterances to determine whether any of a plurality of script texts are contained in the utterance” (claim 21, lines 15-16 and claim 26, lines 14-15) indicates that a determination of whether script text is present is made for each individual utterance; however, the phrase “determining the script model compilations present in the subset of the plurality of utterances” (claim 21, lines 25-26 and claim 26, lines 21-22) indicates that the 
The phrase “wherein the identified event is associated with a requirement that the specific customer service agent speak at least one of a plurality of script texts in the audio data” (claim 31, lines 12-13 and claim 36, lines 11-12) indicates that events are associated with customer service agent rules; however, the phrase “at least one script text associated with the identified at least one event” (claim 31, line 14 and claim 36, line 13) indicates that events are associated with script texts.
Allowable Subject Matter
Claims 21-40, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 21 & 26 (and dependent claims 22-25 & 27-30), insofar as they are understood, the art of record does not teach or suggest the recited arrangement of voice activity detection, speech segmentation and filtering to identify acoustic features of utterances by a service agent, decoding the utterances to determine the presence of script text, comparing script model 
Re claims 31 & 36 (and dependent claims 32-35 & 37-40), the art of record does not teach or suggest the recited arrangement of voice activity detection, speech segmentation and filtering to identify acoustic features of utterances by a service agent, analyzing the utterances to identify a keyword detection event associated with a service agent script text requirement, determining script text associated with the event, determining compliance based on transcription, script model comparison, and error rate, and remedial action based on the compliance determination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zavaliagkos, Hain, and Xiong disclose examples of speech transcription arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed 
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663